Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 17, 1996, which, upon reconsideration, inter alia, adhered to its prior decisions ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The record establishes that claimant, a sample maker for a garment manufacturer, became upset when asked by her immediate supervisor to refrain from disturbing other employees by tapping her foot to music coming from her personal stereo. When the merchandising director intervened in the ensuing argument, claimant told her to “go to hell”. After claimant repeated the profanity to a vice-president and later to the employer’s chief executive officer, she was discharged. Substantial evidence supports the Unemployment Insurance Appeal Board’s conclusion that claimant was guilty of insubordination rising to the level of disqualifying misconduct. Conduct involving insubordinate language that demonstrates disrespect for one’s supervisor has been found to constitute disqualifying *914misconduct (see, Matter of Stagno [Sweeney], 239 AD2d 766, 767). The Board’s decision is, accordingly, affirmed.
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.